Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Hart on 6/10/2021.
The application has been amended as follows: 
Claim 1. An apparatus comprising: 
a base; 
a cylindrical sensor window fixed to the base, the base including a helical rail, wherein the cylindrical sensor window is configured to house a sensor within; and 
a helical cleaning member movable between a retracted position in the base and an extended position extending around the sensor window, the cleaning member including an outlet directed at the sensor window when the cleaning member is in the extended position, the cleaning member moving between the retracted position and the extended position by sliding along the rail.
Claim 7. The apparatus of claim 6, wherein the controller is further programmed toin response to an event.
Reasons for Allowance
Claims 1-12 and 14-20 are allowed.

Claims 2-12 and 14-20 are allowed as being dependent from an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/THOMAS RAYMOND RODGERS/            Examiner, Art Unit 3723                                                                                                                                                                                            
/Gary K. Graham/            Primary Examiner, Art Unit 3723